DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00267-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


ERIC POWERS,                                                 §     APPEAL FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

GARY CLIFFORD ABBOTT,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In his motion, Appellant represents that the parties
have reached an agreement that disposes of all issues presented for appeal.  Because Appellant has
met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2) applicable to motions to
dismiss, the motion is granted, and the appeal is dismissed. 
Opinion delivered September 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.












(PUBLISH)